 
 
I 
108th CONGRESS
2d Session
H. R. 4675 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2004 
Mrs. Myrick introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Caribbean Basin Economic Recovery Act to increase the quantity of T-shirts that may receive duty-free treatment during the 1-year period beginning October 1, 2003. 
 
 
1.Increase in quantity of T-shirts eligible for duty-free treatmentSection 213(b)(2)(A)(iii)(IV)(cc) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)(2)(A)(iii)(IV)(cc) is amended by striking 10,000,000 and inserting 12,000,000.   
 
